DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 9/24/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 14, filed 9/24/2021, with respect to the 35 U.S.C. 112(f) interpretation of claims 11-13 and 16 have been fully considered and are persuasive.  The interpretation has been withdrawn.
Applicant’s arguments, see pages 15-16, filed 9/24/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-5 and 11-15 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 with respect to 35 U.S.C. 102(a)(2) rejection and 35 U.S.C. 103 rejection have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US 20200029316 in view of Babai et al. US 20200275485.

As to claim 1:
Zhou et al. discloses:
A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information for a secondary cell (SCell) including information on a hibernation timer and 
(“FIG. 30 shows an example of BWP state management in an SCell. A base station 3005 may send (e.g., transmit), to a wireless device 3010 that may 
(where
“base station 3005 may send (e.g., transmit), to a wireless device 3010 that may receive, at or after time t.sub.0, a first RRC message”/” based on receiving the first RRC message or the one or more first MAC CE(s)): activate the SCell 3015, start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value, and/or start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value” maps to “receiving, from a base station, configuration information for a secondary cell (SCell) including information on a hibernation timer”, where “send” maps to “receiving”, “base station” maps to “base station”, “start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value” maps to “information for a secondary cell (SCell)”, “start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value” maps to “including information on a hibernation timer”, “activate”/”start”/”associated with a first value”/”associated with a second value” maps to “configuration”)

information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity and a second periodicity; 
(“A base station may send (e.g., transmit) one or more RRC messages comprising, for example, configuration parameters of an SCell. The configuration parameters may indicate at least one of: the one or more first CSI reporting configurations 3110, the one or more second CSI reporting configurations 3115, and/or one or more BWPs. The one or more first CSI reporting configurations 3110 may be used, for example, if the SCell is in a power saving state (e.g., dormant state). The one or more second CSI reporting configurations 3115 may be used, for example, if the SCell is in an active state.”; Zhou et al.; 0423)
(“A first CSI/RRM report for an SCell in a power saving state (e.g., dormant state) may be different (e.g., correspond to a different format and/or configuration and/or protocol) from a second CSI/RRM report for the SCell in active state. The first CSI/RRM report may have, for example, shorter periodicity than the second CSI/RRM report.”; Zhou et al.; 0421)

(where
“base station may send (e.g., transmit) one or more RRC messages comprising, for example, configuration parameters of an SCell. The configuration parameters may indicate at least one of: the one or more first CSI reporting configurations 3110, the one or more second CSI reporting configurations 3115”/” first CSI/RRM report may have, for example, shorter periodicity than the second “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity and a second periodicity”, where “the one or more first CSI reporting configurations 3110”/”first CSI/RRM report...short periodicity” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity”, “the one or more second CSI reporting configurations 3115”/”shorter periodicity than the second CSI/RRM report” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes ... a second periodicity”

identifying whether the SCell is in an activate state;
(“A base station may send (e.g., transmit), to a wireless device that may receive, an RRC message. The RRC message may comprise parameters indicating configuration of an SCell with an SCell state indicator set to “activated”. ....The SCell may be transitioned to the active state by, for example, an activation/deactivation MAC CE and/or a hibernation MAC CE.”; Zhou et al.; 0410)
(where
“The SCell may be transitioned to the active state by, for example, an activation/deactivation MAC CE and/or a hibernation MAC CE” maps to “identifying whether the SCell is in an activate state”, where “transitioned to the active state” is considered as requiring “identifying” in order to perform “transitioned...”
...
entering a dormant state based on an expiration of the hibernation timer;
(“At or after time t.sub.3, the wireless device 2510 may receive, from the base station 2505, a command 2530 (e.g., an RRC message, a MAC CE) indicating transitioning of the SCell 2545 to a power saving state (e.g., dormant state). Alternatively, or additionally, an SCell timer (e.g., sCellHibernationTimer) may expire at or after time t.sub.3. The SCell 2545 may transition to a power saving state (e.g., dormant state), for example, based on receiving the command 2530 and/or based on the expiration of the SCell timer.”; Zhou et al.; 0399)
(where
“an SCell timer (e.g., sCellHibernationTimer) may expire at or after time t.sub.3. The SCell 2545 may transition to a power saving state (e.g., dormant state), for example, ... based on the expiration of the SCell timer” maps to “entering a dormant state based on an expiration of the hibernation timer”, where “transition...dormant state” maps to “entering a dormant state”, “expiration of SCell timer”/”SCell timer (e.g., sCellHibernationTimer) may expire” maps to “expiration of the hibernation timer”, “based on” maps to “based on”

 receiving, from the base station, an activation command for the SCell;
 entering the activated state based on the activation command; and
 performing the CSI reporting based on the second periodicity, 
wherein the second periodicity is longer than the first periodicity.

(“FIG. 31 shows an example of CSI reporting configurations 3100 associated with an SCell. CSI reporting configurations 3100 may comprise one or more first CSI reporting configurations 3110 that may be used, for example, if the SCell is in a power saving state (e.g., dormant state), and one or more second CSI reporting configurations 3115 that may be used, for example, if the SCell is in an active state.”; Zhou et al.; 0422)
(where
“A base station may send (e.g., transmit), to a wireless device that may receive, one or more second MAC CE(s) for setting (e.g., transition of) an SCell to an active state” maps to “receiving, from the base station, an activation command for the SCell”, where “second MAC CE(s) for setting (e.g. transition of) “activation command”, “send” maps to “receiving”, “base station” maps to “base station”
“second MAC CE(s)...transition of...to an active state” maps to “entering the activated state based on the activation command”
“start one or more CSI reports for a second BWP for the SCell using at least one of one or more second CSI reporting configurations (e.g., the one or more second CSI reporting configurations 3115”/” first CSI/RRM report may have, for example, shorter periodicity than the second CSI/RRM report” maps to “performing the CSI reporting based on the second periodicity, wherein the second periodicity is longer than the first periodicity”, where “CSI reports...using...second CSI reporting configurations” maps to “performing CSI reporting”, “periodicity...second CSI/RRM report” maps to “based on second periodicity”, “shorter periodicity than the second CSI/RRM report” maps to “the second periodicity is longer than the first periodicity”

Zhou as described above does not explicitly teach:
in case that the SCell is in the activated state, starting the hibernation timer, wherein the CSI reporting is performed based on the first periodicity or the second periodicity; 

However, Babaei et al. further teaches a CSI capability which includes:
in case that the SCell is in the activated state, starting the hibernation timer, wherein the CSI reporting is performed based on the first periodicity or the second periodicity; 
(“In an example, for each TTI and for each configured SCell, if the MAC entity is configured with an activated SCell upon SCell configuration or receives MAC control element(s) in this TTI activating the SCell, the MAC entity may, in a first TTI, activate the SCell and/or apply normal SCell operation including: SRS transmissions on the SCell; CQI/PMI/RI/PTI/CRI reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell if cqi-ShortConfigSCell is configured, otherwise CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; PUCCH/SPUCCH transmissions on the SCell, if configured. The MAC entity may start or restart the sCellDeactivationTimer associated with the SCell. The MAC entity may start or restart the sCellHibernationTimer associated with the SCell if sCellHibernationTimer associated with the SCell is configured. The MAC entity may trigger PHR.”; Babaei et al.; 0373)
(where
“configured with an activated SCell” maps to “in case that the SCell is in the activated state”,
“start or restart the sCellHibernationTimer associated with the SCell” maps to “starting the hibernation timer”
“in case that the SCell is in the activated state, starting the hibernation timer”, where “if...may” maps to “in case”,
“CQI/PMI/RI/PTI/CRI reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell if cqi-ShortConfigSCell is configured, otherwise CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell” maps to “the CSI reporting is performed based on the first periodicity or the second periodicity”, where “reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell” maps to “CSI reporting is performed based on the first periodicity”, “CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell” maps to “CSI reporting is performed based on...the second periodicity”, “otherwise” maps to “or”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI capability of Babai et al. into Zhou et al. By modifying the processing of Zhou et al. to include the CSI capability as taught by the processing of Babai et al., the benefits of improved efficiency (Zhou et al.; 0388) with reduced latency (Babai et al.; 0342) are achieved.

As to claim 2:
Zhou et al. discloses:
performing the CSI reporting on the SCell during the dormant state
(“The wireless device may, for example, if the SCell is transitioned to dormant state: stop transmitting SRS on the SCell, report CQI/PMI/RI/PTI/CRI for the SCell according to or based on a periodicity configured for the SCell in dormant state”; Zhou et al.; 0361)

As to claim 3:
Zhou et al. discloses:
deactivating the SCell based on the expiration of the dormant SCell deactivation timer; and 
stopping the dormant SCell deactivation timer on the expiration of the dormant SCell deactivation timer 
(“if an SCell deactivation timer expires and an SCell hibernation timer is not configured): deactivate an SCell, stop the SCell deactivation timer associated with the SCell, and/or flush all HARQ buffers associated with the SCell.”; Zhou et al.; 0372)
wherein the configuration information includes information on the dormant SCell deactivation timer.
(“A MAC entity of a base station and/or a wireless device may maintain dormant SCell deactivation timer (e.g., dormantSCellDeactivationTimer), for example, per a configured SCell”; Zhou et al.; 0369)

(“An SCell state indicator associated with an SCell may be set to one of “activated” or “dormant” states. An SCell may be set to inactive state, for example, if the SCell is configured without the SCell state indicator (e.g., if the SCell state indicator is absent). An SCell may be set to dormant state, for example, if the SCell is configured without the SCell state indicator (e.g., if the SCell state indicator is absent). Configuration parameters, associated with at least one of the one or more cells, may further indicate a first value of a first SCell timer (e.g., sCellDeactivationTimer)”; Zhou et al.; 0394)

As to claim 4:
Zhou et al. discloses:
wherein the configuration information includes third information on a SCell deactivation timer and 
(“A base station may activate, hibernate, and/or deactivate at least one of one or more SCells, for example, if the base station is configured with the one or more SCells. A MAC entity of a base station and/or a wireless device may maintain an SCell deactivation timer (e.g., sCellDeactivationTimer), for example, per a configured SCell”; Zhou et al.; 0369)
(“A wireless device (e.g., MAC entity of a wireless device) and/or a base station (e.g., a MAC entity of a base station) may (e.g., if configured with an SCell associated with an SCell state set to dormant state upon the SCell 
(“Configuration parameters, associated with at least one of the one or more cells, may further indicate a first value of a first SCell timer (e.g., sCellDeactivationTimer)”; Zhou et al.; 0394)

wherein, while the SCell is in the activated state, the hibernation timer and the SCell deactivation timer are restarted, in case that an uplink grant or a downlink assignment is received on the SCell.
(“A wireless device (e.g., MAC entity of a wireless device) and/or a base station (e.g., a MAC entity of a base station) may (e.g., if a first PDCCH on an SCell indicates an uplink grant or downlink assignment, or a second PDCCH on a serving cell scheduling the SCell indicates an uplink grant or a downlink assignment for the SCell, or a MAC PDU is transmitted in a configured uplink grant or received in a configured downlink assignment) restart an SCell deactivation timer associated with an activated SCell and/or restart an SCell hibernation timer (e.g., if configured) associated with the SCell. An ongoing random access (RA) procedure on an SCell may be aborted, for example, if, the SCell is deactivated.”; Zhou et al.; 0374)

As to claim 5:
Zhou et al. discloses:
configuration information is received through a radio resource control (RRC) message or a medium access control control element (MAC CE).
(“A base station may send (e.g., transmit), to a wireless device that may receive, an RRC message. The RRC message may comprise parameters indicating configuration of an SCell”; Zhou et al.; 0410)
(“The wireless device may start the timer (e.g., sCellDeactivationTimer timer) in the slot, for example, if the SCell activation/deactivation MAC CE has been received”; Zhou et al.; 0355)
(“A wireless device (e.g., based on receiving one or more MAC CEs indicating setting and/or a transition of an SCell to dormant state, or expiration of an SCell hibernation timer (e.g., sCellHibernationTimer) associated with the SCell)”; Zhou et al.; 0411)
(“The wireless device 3010 may, at or after time t.sub.1 (e.g., based on receiving the first RRC message or the one or more first MAC CE(s)): activate the SCell 3015, start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value, and/or start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value”; Zhou et al.; 0418)
(“The wireless device may (e.g., based on receiving the one or more second RRC messages, or the one or more second MAC CE(s), or an expiry of an SCell timer (e.g., sCellHibernationTimer) associated with the SCell): set (e.g., transition) the SCell to a power saving state (e.g., dormant state), hibernate the 

As to claim 6:
Zhou et al. discloses:
A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, configuration information for a secondary cell (SCell) including information on a hibernation timer and 
(“FIG. 30 shows an example of BWP state management in an SCell. A base station 3005 may send (e.g., transmit), to a wireless device 3010 that may receive, at or after time t.sub.0, a first RRC message and/or one or more first MAC CE(s) for activation of an SCell 301530. The SCell 3015 may be associated with a default BWP (e.g., BWP 0) and a first active BWP (e.g., BWP 1). The wireless device 3010 may, at or after time t.sub.1 (e.g., based on receiving the first RRC message or the one or more first MAC CE(s)): activate the SCell 3015, start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value, and/or start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value.”; Zhou et al.; 0418)
(where
“base station 3005 may send (e.g., transmit), to a wireless device 3010 that may receive, at or after time t.sub.0, a first RRC message”/” based on receiving the first RRC message or the one or more first MAC CE(s)): activate “receiving, from a base station, configuration information for a secondary cell (SCell) including information on a hibernation timer”, where “send” maps to “receiving”, “base station” maps to “base station”, “start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value” maps to “information for a secondary cell (SCell)”, “start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value” maps to “including information on a hibernation timer”, “activate”/”start”/”associated with a first value”/”associated with a second value” maps to “configuration”)

information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity and a second periodicity; and 
(“A base station may send (e.g., transmit) one or more RRC messages comprising, for example, configuration parameters of an SCell. The configuration parameters may indicate at least one of: the one or more first CSI reporting configurations 3110, the one or more second CSI reporting configurations 3115, and/or one or more BWPs. The one or more first CSI reporting configurations 3110 may be used, for example, if the SCell is in a power saving state (e.g., dormant state). The one or more second CSI reporting configurations 3115 may be used, for example, if the SCell is in an active state.”; Zhou et al.; 0423)


(where
“base station may send (e.g., transmit) one or more RRC messages comprising, for example, configuration parameters of an SCell. The configuration parameters may indicate at least one of: the one or more first CSI reporting configurations 3110, the one or more second CSI reporting configurations 3115”/” first CSI/RRM report may have, for example, shorter periodicity than the second CSI/RRM report” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity and a second periodicity”, where “the one or more first CSI reporting configurations 3110”/”first CSI/RRM report...short periodicity” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity”, “the one or more second CSI reporting configurations 3115”/”shorter periodicity than the second CSI/RRM report” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes ... a second periodicity”

transmitting, to the terminal, an activation command for the SCell while the terminal is in a dormant state for the SCell,
(“The cell may be, for example, a PCell or an SCell. Monitoring different PDCCHs on a cell in dormant state and in active state may, for example, improve power consumption at a wireless device and provide a quick wakeup of the wireless device from the dormant state (or power-saving mode, sleep mode) to the active state (or active mode). The wireless device may monitor a PDCCH, periodically on a cell and/or for the cell, to detect a first DL signal (e.g., wake-up signal or activation signal) for the cell, for example, if the cell is in dormant state”; Zhou et al.; 0401)
(where
“detect a first DL signal” maps to “transmitting”,
“wireless device” maps to “terminal”,
“activation signal” maps to “activation command”,
“cell may be, for example, a PCell or an SCell”/”on a cell” maps to “SCell”,
“is in the dormant state” maps to “is in a dormant state”

...

wherein, in case that the hibernation timer is expired, the terminal enters the dormant state for the SCell, wherein,
(“At or after time t.sub.3, the wireless device 2510 may receive, from the base station 2505, a command 2530 (e.g., an RRC message, a MAC CE) 
(where
“sCellHibernationTimer) may expire” maps to “hibernation timer is expired”,
“transition to...dormant state...SCell”/”wireless device” maps to “the terminal enters the dormant state for the SCell”

in case that the SCell is in the activated state based on the activation command, the CSI reporting is performed based on the second periodicity, and wherein the second periodicity is longer than the first periodicity.
(“A base station may send (e.g., transmit), to a wireless device that may receive, one or more second MAC CE(s) for setting (e.g., transition of) an SCell to an active state. A base station may send (e.g., transmit) one or more second RRC messages comprising parameters. The parameters may indicate an SCell state indicator (e.g., sCellState) associated with an SCell is to be set to “activated” or active state. The wireless device may (e.g., based on receiving the one or more second RRC messages or the one or more second MAC CE(s)): activate the SCell and/or start one or more CSI reports for a second BWP for the SCell using at least one of one or more second CSI reporting configurations 
(“FIG. 31 shows an example of CSI reporting configurations 3100 associated with an SCell. CSI reporting configurations 3100 may comprise one or more first CSI reporting configurations 3110 that may be used, for example, if the SCell is in a power saving state (e.g., dormant state), and one or more second CSI reporting configurations 3115 that may be used, for example, if the SCell is in an active state.”; Zhou et al.; 0422)
(where
“A base station may send (e.g., transmit), to a wireless device that may receive, one or more second MAC CE(s) for setting (e.g., transition of) an SCell to an active state” maps to “receiving, from the base station, an activation command for the SCell”, where “second MAC CE(s) for setting (e.g. transition of) an SCell to an active state” maps to “activation command”, “send” maps to “receiving”, “base station” maps to “base station”
“second MAC CE(s)...transition of...to an active state” maps to “entering the activated state based on the activation command”
“start one or more CSI reports for a second BWP for the SCell using at least one of one or more second CSI reporting configurations (e.g., the one or more second CSI reporting configurations 3115”/” first CSI/RRM report may have, for example, shorter periodicity than the second CSI/RRM report” maps to “performing the CSI reporting based on the second periodicity, wherein the second periodicity is longer than the first periodicity”, where “CSI “performing CSI reporting”, “periodicity...second CSI/RRM report” maps to “based on second periodicity”, “shorter periodicity than the second CSI/RRM report” maps to “the second periodicity is longer than the first periodicity”

Zhou as described above does not explicitly teach:
wherein, in case that the SCell is in an activated state, the CSI reporting is performed based on the first periodicity or the second periodicity,

However, Babaei et al. further teaches a CSI capability which includes:
wherein, in case that the SCell is in an activated state, the CSI reporting is performed based on the first periodicity or the second periodicity,
(“In an example, for each TTI and for each configured SCell, if the MAC entity is configured with an activated SCell upon SCell configuration or receives MAC control element(s) in this TTI activating the SCell, the MAC entity may, in a first TTI, activate the SCell and/or apply normal SCell operation including: SRS transmissions on the SCell; CQI/PMI/RI/PTI/CRI reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell if cqi-ShortConfigSCell is configured, otherwise CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; PUCCH/SPUCCH transmissions on the SCell, if configured. The MAC entity may start or restart the sCellDeactivationTimer associated with the SCell. 
(where
“configured with an activated SCell” maps to “in case that the SCell is in the activated state”,
“start or restart the sCellHibernationTimer associated with the SCell” maps to “starting the hibernation timer”
“if the MAC entity is configured with an activated SCell upon SCell configuration or receives MAC control element(s) in this TTI activating the SCell, the MAC entity may” maps to “in case that the SCell is in the activated state, starting the hibernation timer”, where “if...may” maps to “in case”,
“CQI/PMI/RI/PTI/CRI reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell if cqi-ShortConfigSCell is configured, otherwise CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell” maps to “the CSI reporting is performed based on the first periodicity or the second periodicity”, where “reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell” maps to “CSI reporting is performed based on the first periodicity”, “CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell” maps to “CSI reporting is performed based on...the second periodicity”, “otherwise” maps to “or”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI capability of Babai et al. into Zhou et al. By modifying the processing of Zhou et al. to include the CSI capability as taught by the processing of Babai et al., the benefits of improved efficiency (Zhou et al.; 0388) with reduced latency (Babai et al.; 0342) are achieved.

As to claim 7:
Zhou et al. discloses:
performing the CSI reporting on the SCell during the dormant state
(“The wireless device may, for example, if the SCell is transitioned to dormant state: stop transmitting SRS on the SCell, report CQI/PMI/RI/PTI/CRI for the SCell according to or based on a periodicity configured for the SCell in dormant state”; Zhou et al.; 0361)

As to claim 8:
Zhou et al. discloses:
deactivating the SCell based on the expiration of the dormant SCell deactivation timer; and 
stopping the dormant SCell deactivation timer on the expiration of the dormant SCell deactivation timer 

wherein the configuration information includes information on the dormant SCell deactivation timer.
(“A MAC entity of a base station and/or a wireless device may maintain dormant SCell deactivation timer (e.g., dormantSCellDeactivationTimer), for example, per a configured SCell”; Zhou et al.; 0369)
(“start or restart a dormant SCell deactivation timer associated with the SCell”; Zhou et al.; 0375)
(“An SCell state indicator associated with an SCell may be set to one of “activated” or “dormant” states. An SCell may be set to inactive state, for example, if the SCell is configured without the SCell state indicator (e.g., if the SCell state indicator is absent). An SCell may be set to dormant state, for example, if the SCell is configured without the SCell state indicator (e.g., if the SCell state indicator is absent). Configuration parameters, associated with at least one of the one or more cells, may further indicate a first value of a first SCell timer (e.g., sCellDeactivationTimer)”; Zhou et al.; 0394)

As to claim 9:
Zhou et al. discloses:
wherein the configuration information includes third information on a SCell deactivation timer and 
(“A base station may activate, hibernate, and/or deactivate at least one of one or more SCells, for example, if the base station is configured with the one or more SCells. A MAC entity of a base station and/or a wireless device may maintain an SCell deactivation timer (e.g., sCellDeactivationTimer), for example, per a configured SCell”; Zhou et al.; 0369)
(“A wireless device (e.g., MAC entity of a wireless device) and/or a base station (e.g., a MAC entity of a base station) may (e.g., if configured with an SCell associated with an SCell state set to dormant state upon the SCell configuration, or if receiving MAC CE(s) for transitioning the SCell to dormant state): set (e.g., transition) the SCell to dormant state, stop an SCell deactivation timer associated with the SCell, stop an SCell hibernation timer (if configured) associated with the SCell, start or restart a dormant SCell deactivation timer associated with the SCell”; Zhou et al.; 0375)
(“Configuration parameters, associated with at least one of the one or more cells, may further indicate a first value of a first SCell timer (e.g., sCellDeactivationTimer)”; Zhou et al.; 0394)

wherein, while the SCell is in the activated state, the hibernation timer and the SCell deactivation timer are restarted, in case that an uplink grant or a downlink assignment is received on the SCell.


As to claim 10:
Zhou et al. discloses:
configuration information is received through a radio resource control (RRC) message or a medium access control control element (MAC CE).
(“A base station may send (e.g., transmit), to a wireless device that may receive, an RRC message. The RRC message may comprise parameters indicating configuration of an SCell”; Zhou et al.; 0410)
(“The wireless device may start the timer (e.g., sCellDeactivationTimer timer) in the slot, for example, if the SCell activation/deactivation MAC CE has been received”; Zhou et al.; 0355)
(“A wireless device (e.g., based on receiving one or more MAC CEs indicating setting and/or a transition of an SCell to dormant state, or expiration of 
(“The wireless device 3010 may, at or after time t.sub.1 (e.g., based on receiving the first RRC message or the one or more first MAC CE(s)): activate the SCell 3015, start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value, and/or start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value”; Zhou et al.; 0418)
(“The wireless device may (e.g., based on receiving the one or more second RRC messages, or the one or more second MAC CE(s), or an expiry of an SCell timer (e.g., sCellHibernationTimer) associated with the SCell): set (e.g., transition) the SCell to a power saving state (e.g., dormant state), hibernate the SCell, determine/select at least one CSI reporting configuration from multiple CSI reporting configurations based on one or more criteria”; Zhou et al.; 0432)

As to claim 11:
Zhou et al. discloses:
A terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a processor configured to: receive from a base station, configuration information for a secondary cell (SCell) including information on a hibernation timer and 
(“FIG. 30 shows an example of BWP state management in an SCell. A base station 3005 may send (e.g., transmit), to a wireless device 3010 that may receive, at or after time t.sub.0, a first RRC message and/or one or more first 
(where
See FIG. 3 for “transceiver”, “processor”
“base station 3005 may send (e.g., transmit), to a wireless device 3010 that may receive, at or after time t.sub.0, a first RRC message”/” based on receiving the first RRC message or the one or more first MAC CE(s)): activate the SCell 3015, start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value, and/or start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value” maps to “receiving, from a base station, configuration information for a secondary cell (SCell) including information on a hibernation timer”, where “send” maps to “receiving”, “base station” maps to “base station”, “start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value” maps to “information for a secondary cell (SCell)”, “start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value” maps to “including information on a hibernation timer”, “activate”/”start”/”associated with a first value”/”associated with a second value” maps to “configuration”)

information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity and a second periodicity; 
(“A base station may send (e.g., transmit) one or more RRC messages comprising, for example, configuration parameters of an SCell. The configuration parameters may indicate at least one of: the one or more first CSI reporting configurations 3110, the one or more second CSI reporting configurations 3115, and/or one or more BWPs. The one or more first CSI reporting configurations 3110 may be used, for example, if the SCell is in a power saving state (e.g., dormant state). The one or more second CSI reporting configurations 3115 may be used, for example, if the SCell is in an active state.”; Zhou et al.; 0423)
(“A first CSI/RRM report for an SCell in a power saving state (e.g., dormant state) may be different (e.g., correspond to a different format and/or configuration and/or protocol) from a second CSI/RRM report for the SCell in active state. The first CSI/RRM report may have, for example, shorter periodicity than the second CSI/RRM report.”; Zhou et al.; 0421)

(where
“base station may send (e.g., transmit) one or more RRC messages comprising, for example, configuration parameters of an SCell. The configuration parameters may indicate at least one of: the one or more first CSI reporting configurations 3110, the one or more second CSI reporting configurations 3115”/” first CSI/RRM report may have, for example, shorter periodicity than the second “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity and a second periodicity”, where “the one or more first CSI reporting configurations 3110”/”first CSI/RRM report...short periodicity” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity”, “the one or more second CSI reporting configurations 3115”/”shorter periodicity than the second CSI/RRM report” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes ... a second periodicity”

identify whether the SCell is in an activate state;
(“A base station may send (e.g., transmit), to a wireless device that may receive, an RRC message. The RRC message may comprise parameters indicating configuration of an SCell with an SCell state indicator set to “activated”. ....The SCell may be transitioned to the active state by, for example, an activation/deactivation MAC CE and/or a hibernation MAC CE.”; Zhou et al.; 0410)
(where
“The SCell may be transitioned to the active state by, for example, an activation/deactivation MAC CE and/or a hibernation MAC CE” maps to “identifying whether the SCell is in an activate state”, where “transitioned to the active state” is considered as requiring “identifying” in order to perform “transitioned...”
...
enter a dormant state based on an expiration of the hibernation timer;
(“At or after time t.sub.3, the wireless device 2510 may receive, from the base station 2505, a command 2530 (e.g., an RRC message, a MAC CE) indicating transitioning of the SCell 2545 to a power saving state (e.g., dormant state). Alternatively, or additionally, an SCell timer (e.g., sCellHibernationTimer) may expire at or after time t.sub.3. The SCell 2545 may transition to a power saving state (e.g., dormant state), for example, based on receiving the command 2530 and/or based on the expiration of the SCell timer.”; Zhou et al.; 0399)
(where
“an SCell timer (e.g., sCellHibernationTimer) may expire at or after time t.sub.3. The SCell 2545 may transition to a power saving state (e.g., dormant state), for example, ... based on the expiration of the SCell timer” maps to “entering a dormant state based on an expiration of the hibernation timer”, where “transition...dormant state” maps to “entering a dormant state”, “expiration of SCell timer”/”SCell timer (e.g., sCellHibernationTimer) may expire” maps to “expiration of the hibernation timer”, “based on” maps to “based on”

 receive, from the base station, an activation command for the SCell;
 enter the activated state based on the activation command; and
 perform the CSI reporting based on the second periodicity, 
wherein the second periodicity is longer than the first periodicity.

(“FIG. 31 shows an example of CSI reporting configurations 3100 associated with an SCell. CSI reporting configurations 3100 may comprise one or more first CSI reporting configurations 3110 that may be used, for example, if the SCell is in a power saving state (e.g., dormant state), and one or more second CSI reporting configurations 3115 that may be used, for example, if the SCell is in an active state.”; Zhou et al.; 0422)
(where
“A base station may send (e.g., transmit), to a wireless device that may receive, one or more second MAC CE(s) for setting (e.g., transition of) an SCell to an active state” maps to “receiving, from the base station, an activation command for the SCell”, where “second MAC CE(s) for setting (e.g. transition of) “activation command”, “send” maps to “receiving”, “base station” maps to “base station”
“second MAC CE(s)...transition of...to an active state” maps to “entering the activated state based on the activation command”
“start one or more CSI reports for a second BWP for the SCell using at least one of one or more second CSI reporting configurations (e.g., the one or more second CSI reporting configurations 3115”/” first CSI/RRM report may have, for example, shorter periodicity than the second CSI/RRM report” maps to “performing the CSI reporting based on the second periodicity, wherein the second periodicity is longer than the first periodicity”, where “CSI reports...using...second CSI reporting configurations” maps to “performing CSI reporting”, “periodicity...second CSI/RRM report” maps to “based on second periodicity”, “shorter periodicity than the second CSI/RRM report” maps to “the second periodicity is longer than the first periodicity”

Zhou as described above does not explicitly teach:
in case that the SCell is in the activated state, start the hibernation timer, wherein the CSI reporting is performed based on the first periodicity or the second periodicity; 

However, Babaei et al. further teaches a CSI capability which includes:
in case that the SCell is in the activated state, start the hibernation timer, wherein the CSI reporting is performed based on the first periodicity or the second periodicity; 
(“In an example, for each TTI and for each configured SCell, if the MAC entity is configured with an activated SCell upon SCell configuration or receives MAC control element(s) in this TTI activating the SCell, the MAC entity may, in a first TTI, activate the SCell and/or apply normal SCell operation including: SRS transmissions on the SCell; CQI/PMI/RI/PTI/CRI reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell if cqi-ShortConfigSCell is configured, otherwise CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; PUCCH/SPUCCH transmissions on the SCell, if configured. The MAC entity may start or restart the sCellDeactivationTimer associated with the SCell. The MAC entity may start or restart the sCellHibernationTimer associated with the SCell if sCellHibernationTimer associated with the SCell is configured. The MAC entity may trigger PHR.”; Babaei et al.; 0373)
(where
“configured with an activated SCell” maps to “in case that the SCell is in the activated state”,
“start or restart the sCellHibernationTimer associated with the SCell” maps to “starting the hibernation timer”
“in case that the SCell is in the activated state, starting the hibernation timer”, where “if...may” maps to “in case”,
“CQI/PMI/RI/PTI/CRI reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell if cqi-ShortConfigSCell is configured, otherwise CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell” maps to “the CSI reporting is performed based on the first periodicity or the second periodicity”, where “reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell” maps to “CSI reporting is performed based on the first periodicity”, “CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell” maps to “CSI reporting is performed based on...the second periodicity”, “otherwise” maps to “or”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI capability of Babai et al. into Zhou et al. By modifying the processing of Zhou et al. to include the CSI capability as taught by the processing of Babai et al., the benefits of improved efficiency (Zhou et al.; 0388) with reduced latency (Babai et al.; 0342) are achieved.

As to claim 12:
Zhou et al. discloses:
performing the CSI reporting on the SCell during the dormant state
(“The wireless device may, for example, if the SCell is transitioned to dormant state: stop transmitting SRS on the SCell, report CQI/PMI/RI/PTI/CRI for the SCell according to or based on a periodicity configured for the SCell in dormant state”; Zhou et al.; 0361)

As to claim 13:
Zhou et al. discloses:
deactivating the SCell based on the expiration of the dormant SCell deactivation timer; and 
stopping the dormant SCell deactivation timer on the expiration of the dormant SCell deactivation timer 
(“if an SCell deactivation timer expires and an SCell hibernation timer is not configured): deactivate an SCell, stop the SCell deactivation timer associated with the SCell, and/or flush all HARQ buffers associated with the SCell.”; Zhou et al.; 0372)
wherein the configuration information includes information on the dormant SCell deactivation timer.
(“A MAC entity of a base station and/or a wireless device may maintain dormant SCell deactivation timer (e.g., dormantSCellDeactivationTimer), for example, per a configured SCell”; Zhou et al.; 0369)

(“An SCell state indicator associated with an SCell may be set to one of “activated” or “dormant” states. An SCell may be set to inactive state, for example, if the SCell is configured without the SCell state indicator (e.g., if the SCell state indicator is absent). An SCell may be set to dormant state, for example, if the SCell is configured without the SCell state indicator (e.g., if the SCell state indicator is absent). Configuration parameters, associated with at least one of the one or more cells, may further indicate a first value of a first SCell timer (e.g., sCellDeactivationTimer)”; Zhou et al.; 0394)

As to claim 14:
Zhou et al. discloses:
wherein the configuration information includes third information on a SCell deactivation timer and 
(“A base station may activate, hibernate, and/or deactivate at least one of one or more SCells, for example, if the base station is configured with the one or more SCells. A MAC entity of a base station and/or a wireless device may maintain an SCell deactivation timer (e.g., sCellDeactivationTimer), for example, per a configured SCell”; Zhou et al.; 0369)
(“A wireless device (e.g., MAC entity of a wireless device) and/or a base station (e.g., a MAC entity of a base station) may (e.g., if configured with an SCell associated with an SCell state set to dormant state upon the SCell 
(“Configuration parameters, associated with at least one of the one or more cells, may further indicate a first value of a first SCell timer (e.g., sCellDeactivationTimer)”; Zhou et al.; 0394)

wherein, while the SCell is in the activated state, the hibernation timer and the SCell deactivation timer are restarted, in case that an uplink grant or a downlink assignment is received on the SCell.
(“A wireless device (e.g., MAC entity of a wireless device) and/or a base station (e.g., a MAC entity of a base station) may (e.g., if a first PDCCH on an SCell indicates an uplink grant or downlink assignment, or a second PDCCH on a serving cell scheduling the SCell indicates an uplink grant or a downlink assignment for the SCell, or a MAC PDU is transmitted in a configured uplink grant or received in a configured downlink assignment) restart an SCell deactivation timer associated with an activated SCell and/or restart an SCell hibernation timer (e.g., if configured) associated with the SCell. An ongoing random access (RA) procedure on an SCell may be aborted, for example, if, the SCell is deactivated.”; Zhou et al.; 0374)

As to claim 15:
Zhou et al. discloses:
configuration information is received through a radio resource control (RRC) message or a medium access control control element (MAC CE).
(“A base station may send (e.g., transmit), to a wireless device that may receive, an RRC message. The RRC message may comprise parameters indicating configuration of an SCell”; Zhou et al.; 0410)
(“The wireless device may start the timer (e.g., sCellDeactivationTimer timer) in the slot, for example, if the SCell activation/deactivation MAC CE has been received”; Zhou et al.; 0355)
(“A wireless device (e.g., based on receiving one or more MAC CEs indicating setting and/or a transition of an SCell to dormant state, or expiration of an SCell hibernation timer (e.g., sCellHibernationTimer) associated with the SCell)”; Zhou et al.; 0411)
(“The wireless device 3010 may, at or after time t.sub.1 (e.g., based on receiving the first RRC message or the one or more first MAC CE(s)): activate the SCell 3015, start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value, and/or start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value”; Zhou et al.; 0418)
(“The wireless device may (e.g., based on receiving the one or more second RRC messages, or the one or more second MAC CE(s), or an expiry of an SCell timer (e.g., sCellHibernationTimer) associated with the SCell): set (e.g., transition) the SCell to a power saving state (e.g., dormant state), hibernate the 

As to claim 16:
Zhou et al. discloses:
A base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a processor configured to: transmit, to a terminal, configuration information for a secondary cell (SCell) including information on a hibernation timer and 
(“FIG. 30 shows an example of BWP state management in an SCell. A base station 3005 may send (e.g., transmit), to a wireless device 3010 that may receive, at or after time t.sub.0, a first RRC message and/or one or more first MAC CE(s) for activation of an SCell 301530. The SCell 3015 may be associated with a default BWP (e.g., BWP 0) and a first active BWP (e.g., BWP 1). The wireless device 3010 may, at or after time t.sub.1 (e.g., based on receiving the first RRC message or the one or more first MAC CE(s)): activate the SCell 3015, start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value, and/or start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value.”; Zhou et al.; 0418)
(where
See FIG. 3 for “transceiver”, “processor”
“base station 3005 may send (e.g., transmit), to a wireless device 3010 that may receive, at or after time t.sub.0, a first RRC message”/” based on “receiving, from a base station, configuration information for a secondary cell (SCell) including information on a hibernation timer”, where “send” maps to “receiving”, “base station” maps to “base station”, “start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value” maps to “information for a secondary cell (SCell)”, “start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value” maps to “including information on a hibernation timer”, “activate”/”start”/”associated with a first value”/”associated with a second value” maps to “configuration”)

information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity and a second periodicity; and 
(“A base station may send (e.g., transmit) one or more RRC messages comprising, for example, configuration parameters of an SCell. The configuration parameters may indicate at least one of: the one or more first CSI reporting configurations 3110, the one or more second CSI reporting configurations 3115, and/or one or more BWPs. The one or more first CSI reporting configurations 3110 may be used, for example, if the SCell is in a power saving state (e.g., dormant state). The one or more second CSI reporting configurations 3115 may be used, for example, if the SCell is in an active state.”; Zhou et al.; 0423)


(where
“base station may send (e.g., transmit) one or more RRC messages comprising, for example, configuration parameters of an SCell. The configuration parameters may indicate at least one of: the one or more first CSI reporting configurations 3110, the one or more second CSI reporting configurations 3115”/” first CSI/RRM report may have, for example, shorter periodicity than the second CSI/RRM report” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity and a second periodicity”, where “the one or more first CSI reporting configurations 3110”/”first CSI/RRM report...short periodicity” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes a first periodicity”, “the one or more second CSI reporting configurations 3115”/”shorter periodicity than the second CSI/RRM report” maps to “information on a periodicity of a channel state information (CSI) reporting, wherein the periodicity includes ... a second periodicity”

transmit, to the terminal, an activation command for the SCell while the terminal is in a dormant state for the SCell,
(“The cell may be, for example, a PCell or an SCell. Monitoring different PDCCHs on a cell in dormant state and in active state may, for example, improve power consumption at a wireless device and provide a quick wakeup of the wireless device from the dormant state (or power-saving mode, sleep mode) to the active state (or active mode). The wireless device may monitor a PDCCH, periodically on a cell and/or for the cell, to detect a first DL signal (e.g., wake-up signal or activation signal) for the cell, for example, if the cell is in dormant state”; Zhou et al.; 0401)
(where
“detect a first DL signal” maps to “transmitting”,
“wireless device” maps to “terminal”,
“activation signal” maps to “activation command”,
“cell may be, for example, a PCell or an SCell”/”on a cell” maps to “SCell”,
“is in the dormant state” maps to “is in a dormant state”

...
wherein, in case that the hibernation timer is expired, the terminal enters the dormant state for the SCell,
(“At or after time t.sub.3, the wireless device 2510 may receive, from the base station 2505, a command 2530 (e.g., an RRC message, a MAC CE) indicating transitioning of the SCell 2545 to a power saving state (e.g., dormant 
(where
“an SCell timer (e.g., sCellHibernationTimer) may expire at or after time t.sub.3. The SCell 2545 may transition to a power saving state (e.g., dormant state), for example, ... based on the expiration of the SCell timer” maps to “entering a dormant state based on an expiration of the hibernation timer”, where “transition...dormant state” maps to “entering a dormant state”, “expiration of SCell timer”/”SCell timer (e.g., sCellHibernationTimer) may expire” maps to “expiration of the hibernation timer”, “based on” maps to “based on”

wherein, in case that the SCell is in the activated state based on the activation command, the CSI reporting is performed based on the second periodicity, and wherein the second periodicity is longer than the first.
(“A base station may send (e.g., transmit), to a wireless device that may receive, one or more second MAC CE(s) for setting (e.g., transition of) an SCell to an active state. A base station may send (e.g., transmit) one or more second RRC messages comprising parameters. The parameters may indicate an SCell state indicator (e.g., sCellState) associated with an SCell is to be set to “activated” or active state. The wireless device may (e.g., based on receiving the one or more second RRC messages or the one or more second MAC CE(s)): 
(“FIG. 31 shows an example of CSI reporting configurations 3100 associated with an SCell. CSI reporting configurations 3100 may comprise one or more first CSI reporting configurations 3110 that may be used, for example, if the SCell is in a power saving state (e.g., dormant state), and one or more second CSI reporting configurations 3115 that may be used, for example, if the SCell is in an active state.”; Zhou et al.; 0422)
(where
“A base station may send (e.g., transmit), to a wireless device that may receive, one or more second MAC CE(s) for setting (e.g., transition of) an SCell to an active state” maps to “receiving, from the base station, an activation command for the SCell”, where “second MAC CE(s) for setting (e.g. transition of) an SCell to an active state” maps to “activation command”, “send” maps to “receiving”, “base station” maps to “base station”
“second MAC CE(s)...transition of...to an active state” maps to “entering the activated state based on the activation command”
“start one or more CSI reports for a second BWP for the SCell using at least one of one or more second CSI reporting configurations (e.g., the one or more second CSI reporting configurations 3115”/” first CSI/RRM report may have, for example, shorter periodicity than the second CSI/RRM report” maps to “performing the CSI reporting based on the second periodicity, wherein the second periodicity is longer than the first periodicity”, where “CSI reports...using...second CSI reporting configurations” maps to “performing CSI reporting”, “periodicity...second CSI/RRM report” maps to “based on second periodicity”, “shorter periodicity than the second CSI/RRM report” maps to “the second periodicity is longer than the first periodicity”

Zhou as described above does not explicitly teach:
wherein, in case that the SCell is in an activated state, the CSI reporting is performed based on the first periodicity or the second periodicity,

However, Babaei et al. further teaches a CSI capability which includes:
wherein, in case that the SCell is in an activated state, the CSI reporting is performed based on the first periodicity or the second periodicity,
(“In an example, for each TTI and for each configured SCell, if the MAC entity is configured with an activated SCell upon SCell configuration or receives MAC control element(s) in this TTI activating the SCell, the MAC entity may, in a first TTI, activate the SCell and/or apply normal SCell operation including: SRS transmissions on the SCell; CQI/PMI/RI/PTI/CRI reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell if cqi-ShortConfigSCell is configured, otherwise CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell; PDCCH monitoring on the SCell; PDCCH monitoring for the 
(where
“configured with an activated SCell” maps to “in case that the SCell is in the activated state”,
“start or restart the sCellHibernationTimer associated with the SCell” maps to “starting the hibernation timer”
“if the MAC entity is configured with an activated SCell upon SCell configuration or receives MAC control element(s) in this TTI activating the SCell, the MAC entity may” maps to “in case that the SCell is in the activated state, starting the hibernation timer”, where “if...may” maps to “in case”,
“CQI/PMI/RI/PTI/CRI reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell if cqi-ShortConfigSCell is configured, otherwise CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-ReportConfigSCell” maps to “the CSI reporting is performed based on the first periodicity or the second periodicity”, where “reporting for the SCell using the short period of the CSI (CQI/PMI/RI/PTI/CRI) reporting resource configured by cqi-ShortConfigSCell” maps to “CSI reporting is performed based on the first periodicity”, “CQI/PMI/RI/PTI/CRI reporting for the SCell using the configuration in cqi-“CSI reporting is performed based on...the second periodicity”, “otherwise” maps to “or”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI capability of Babai et al. into Zhou et al. By modifying the processing of Zhou et al. to include the CSI capability as taught by the processing of Babai et al., the benefits of improved efficiency (Zhou et al.; 0388) with reduced latency (Babai et al.; 0342) are achieved.

As to claim 17:
Zhou et al. discloses:
performing the CSI reporting on the SCell during the dormant state
(“The wireless device may, for example, if the SCell is transitioned to dormant state: stop transmitting SRS on the SCell, report CQI/PMI/RI/PTI/CRI for the SCell according to or based on a periodicity configured for the SCell in dormant state”; Zhou et al.; 0361)

As to claim 18:
Zhou et al. discloses:
deactivating the SCell based on the expiration of the dormant SCell deactivation timer; and 
stopping the dormant SCell deactivation timer on the expiration of the dormant SCell deactivation timer 
(“if an SCell deactivation timer expires and an SCell hibernation timer is not configured): deactivate an SCell, stop the SCell deactivation timer associated with the SCell, and/or flush all HARQ buffers associated with the SCell.”; Zhou et al.; 0372)
wherein the configuration information includes information on the dormant SCell deactivation timer.
(“A MAC entity of a base station and/or a wireless device may maintain dormant SCell deactivation timer (e.g., dormantSCellDeactivationTimer), for example, per a configured SCell”; Zhou et al.; 0369)
(“start or restart a dormant SCell deactivation timer associated with the SCell”; Zhou et al.; 0375)
(“An SCell state indicator associated with an SCell may be set to one of “activated” or “dormant” states. An SCell may be set to inactive state, for example, if the SCell is configured without the SCell state indicator (e.g., if the SCell state indicator is absent). An SCell may be set to dormant state, for example, if the SCell is configured without the SCell state indicator (e.g., if the SCell state indicator is absent). Configuration parameters, associated with at least one of the one or more cells, may further indicate a first value of a first SCell timer (e.g., sCellDeactivationTimer)”; Zhou et al.; 0394)

As to claim 19:

wherein the configuration information includes third information on a SCell deactivation timer and 
(“A base station may activate, hibernate, and/or deactivate at least one of one or more SCells, for example, if the base station is configured with the one or more SCells. A MAC entity of a base station and/or a wireless device may maintain an SCell deactivation timer (e.g., sCellDeactivationTimer), for example, per a configured SCell”; Zhou et al.; 0369)
(“A wireless device (e.g., MAC entity of a wireless device) and/or a base station (e.g., a MAC entity of a base station) may (e.g., if configured with an SCell associated with an SCell state set to dormant state upon the SCell configuration, or if receiving MAC CE(s) for transitioning the SCell to dormant state): set (e.g., transition) the SCell to dormant state, stop an SCell deactivation timer associated with the SCell, stop an SCell hibernation timer (if configured) associated with the SCell, start or restart a dormant SCell deactivation timer associated with the SCell”; Zhou et al.; 0375)
(“Configuration parameters, associated with at least one of the one or more cells, may further indicate a first value of a first SCell timer (e.g., sCellDeactivationTimer)”; Zhou et al.; 0394)

wherein, while the SCell is in the activated state, the hibernation timer and the SCell deactivation timer are restarted, in case that an uplink grant or a downlink assignment is received on the SCell.


As to claim 20:
Zhou et al. discloses:
configuration information is received through a radio resource control (RRC) message or a medium access control control element (MAC CE).
(“A base station may send (e.g., transmit), to a wireless device that may receive, an RRC message. The RRC message may comprise parameters indicating configuration of an SCell”; Zhou et al.; 0410)
(“The wireless device may start the timer (e.g., sCellDeactivationTimer timer) in the slot, for example, if the SCell activation/deactivation MAC CE has been received”; Zhou et al.; 0355)
(“A wireless device (e.g., based on receiving one or more MAC CEs indicating setting and/or a transition of an SCell to dormant state, or expiration of 
(“The wireless device 3010 may, at or after time t.sub.1 (e.g., based on receiving the first RRC message or the one or more first MAC CE(s)): activate the SCell 3015, start a first SCell timer (e.g., sCellDeactivationTimer) associated with a first value, and/or start a second SCell timer (e.g., sCellHibernationTimer) associated with a second value”; Zhou et al.; 0418)
(“The wireless device may (e.g., based on receiving the one or more second RRC messages, or the one or more second MAC CE(s), or an expiry of an SCell timer (e.g., sCellHibernationTimer) associated with the SCell): set (e.g., transition) the SCell to a power saving state (e.g., dormant state), hibernate the SCell, determine/select at least one CSI reporting configuration from multiple CSI reporting configurations based on one or more criteria”; Zhou et al.; 0432)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

 

/Michael K Phillips/Examiner, Art Unit 2464